

117 SRES 370 IS: Honoring the Minnesotans who competed for Team USA in the 2020 Tokyo Summer Olympic Games.
U.S. Senate
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 370IN THE SENATE OF THE UNITED STATESSeptember 20, 2021Ms. Klobuchar (for herself and Ms. Smith) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONHonoring the Minnesotans who competed for Team USA in the 2020 Tokyo Summer Olympic Games.Whereas 17 Minnesotans qualified to compete for Team USA in the 2020 Tokyo Summer Olympic Games, including: Sunisa (Suni) Lee, Kyra Condie, Lara Dallman-Weiss, Mason Ferlic, Bowe Becker, Regan Smith, Sylvia Fowles, Napheesa Collier, Joe Klecker, Payton Otterdahl, Gable Steveson, Patrick Sunderman, Alise Willoughby, Jordan Thompson, Bethanie Matteck-Sands, Grace McCallum, and Shane Wiskus;Whereas Suni Lee won the gold medal in the women’s gymnastics all-around, helped Team USA win a silver medal in the team final, and won the bronze medal in the uneven bars; Whereas Grace McCallum helped Team USA win the silver medal in the women’s gymnastics team final; Whereas Neephesa Collier and Sylvia Fowles helped Team USA win the gold medal in women’s basketball;Whereas Jordan Thompson was part of the Team USA women’s volleyball team, which won its first-ever gold medal; Whereas Bowe Becker helped win the gold medal in the men’s 4 x 100 freestyle swimming relay; Whereas Regan Smith won the silver medal in the 200-meter butterfly, the bronze medal in the 100-meter backstroke, and helped Team USA win the silver medal in the 4 x 100 meter women’s medley relay;Whereas Gable Steveson won the gold medal in men’s freestyle wrestling;Whereas the athletes trained for many years, demonstrated discipline, exhibited world-class athleticism, and overcame historic obstacles, including the delay and altering of the 2020 Tokyo Summer Olympic Games due to the Co­ro­na­vi­rus Disease 2019 (COVID–19) pandemic, to earn the chance to compete for Team USA; andWhereas team spirit and perseverance were displayed by the athletes throughout the 2020 Tokyo Summer Olympic Games despite the lack of live audiences or cheering fans: Now, therefore, be itThat the Senate—(1)commends the exceptional talent, extraordinary commitment, and undisputed hard work of the 17 Minnesotans who competed for Team USA at the 2020 Tokyo Summer Olympic Games and made the United States proud; and(2)honors the example of sportsmanship, excellence, and teamwork of those athletes.